DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
Claims
Claims 1-10, 17-19, 23-25 and 32-37 are pending with claims 23-25 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 6/25/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 9/7/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 1-2, 9-10, 17-19 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (WO 2004/112491) in view of Garcia-Rodenas (US 2014/0286909).
The “complimentary” language in Claim 1, line 4 and throughout the claims does not appear to impart any structure to the produced composition.  There is no apparent difference between a composition that is “complimentary” and not “complimentary”.
Regarding Claim 1, Salisbury (‘491) teaches a method for treatment a method comprising administering to an infant or young child in need there a complementary nutritional composition with a low glycaemic load, the complementary nutritional composition comprising cereal flour in an amount ranging from 20 to 90 % w/w of the complementary nutritional composition (See pp. 13-16, Tables 2+, rice/cereal flakes/flour, 10-40%.  Page 16 describes the food being usable in baby food, ice cream and yoghurt which are clearly consumable by an infant or young child.), legumes in an amount ranging from 5 to 40 % w/w of the complementary nutritional composition (See pp. 13-16, Tables 2+, 1-25%.), and fruits in an amount ranging from 1 to 25 % w/w of the complementary nutritional composition (See pp. 13-16, Tables 2+, 5-20%.), however, fails to expressly disclose a method for treatment, prevention and/or reducing the risk of a metabolic syndrome disorder appearing later in life in an infant or young child in need thereof; wherein the infant or young child has at least one characteristic selected from the group consisting of (a) born to a mother who suffered or suffers from a metabolic syndrome disorder, (b) born preterm, (c) low weight at birth, and (d) intrauterine growth restriction (IUGR).
Garcia-Rodenas (‘909) teaches a method of treating an infant or young child with a risk of a metabolic disorder including born to a mother who suffered or suffers from a metabolic syndrome disorder, born preterm, low weight at birth, and  intrauterine growth restriction (IUGR) (See Abs., paras. 10, 23-32, 78 and Claim 13.); wherein the composition can be a cereal, legumes (soy) and other (See paras. 78, 87-93, 100-101 and claims 1, 11.) and wherein food can be incorporated into yogurt, cereal and frozen food (See para. 78 and claim 11.).
Both Salisbury (‘491) and Garcia-Rodenas (‘909) teach the same types of food, like yogurt, that are consumable by infants and children.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Salisbury’s (‘491) method in view of Garcia-Rodenas (‘909) of producing baby food, ice cream and yoghurt (See p. 16.) could be used in the claimed method as Salisbury’s (‘491) food is usable for feeding young children that need nutrition who are subject to unhealthy low body weight if not being enough food.  Providing calorie-rich nutritious food is clearly capable of increasing the body weight through the growth/addition of body tissues.  The ingredients including cereal, legumes and fruits and the amounts thereof as taught by Salisbury (‘491) are the same or similar to the ingredients as Applicant describes as being usable in the claimed method.
Regarding Claim 2, Salisbury (‘491) teaches wherein the complementary nutritional composition has a low glycemic index and/or comprises an ingredient having a low glycemic index (See p. 8, l. 16+.).
Regarding Claim 9, Salisbury (‘491) teaches wherein the complementary nutritional composition comprises the legumes in an amount ranging from 8 to 30% w/w of the complementary nutritional composition (See p. 15, 1-25%.).
Regarding Claim 10, Salisbury (‘491) teaches wherein the complementary nutritional composition comprises the fruits in an amount ranging from 1 to 15% w/w of the complementary nutritional composition (See p. 15, 5-20%.).
Regarding Claim 17, Salisbury (‘491) teaches wherein the infant or young child is of an age between 4 months and 5 years (See p. 16, where the food is baby food, thus, clearly capable of treating young children who typically eat baby food and are subject to low body weight and malnutrition.).  Garcia-Rodenas (‘909) teaches treating infants and young children as discussed above (See Abs., paras. 10, 23-32, 78 and Claim 13.).
Regarding Claim 18, Salisbury (‘491) teaches wherein the infant or young child is at risk of developing a metabolic syndrome disorder (See p. 16, where the food is baby food capable of providing food having a broad nutritional profile.).  Garcia-Rodenas (‘909) teaches wherein the infant or young child is at risk of developing a metabolic syndrome disorder as discussed above (See Abs., paras. 10, 23-32, 78 and Claim 13.).
Regarding Claim 19, Salisbury (‘491) teaches wherein the complementary nutritional composition is a principal feeding source for the infant or young child (See p. 16, where the food is baby food, thus, clearly capable of treating young children who typically eat baby food.).  Garcia-Rodenas (‘909) teaches wherein the composition is a principal feeding source for the infant or young child as discussed above (See Abs., paras. 10, 23-32, 78 and Claim 13.).
Regarding Claim 32, Salisbury ('491) teaches wherein the complementary nutritional composition comprises the cereal flour in an amount ranging from 30 to 55% w/w of the complementary nutritional composition (See p. 15, 10-40%.).
Regarding Claim 33, Salisbury (‘491) teaches wherein the complementary nutritional composition comprises the legumes in an amount ranging from 10 to 25% w/w of the complementary nutritional composition (See p. 15, 10-40%.).
Regarding Claim 34, Salisbury ('491) teaches wherein the complementary nutritional composition comprises the fruits in an amount ranging from 1 to 18% w/w of the complementary nutritional composition (See p. 15, 1-15% fruit or 5-20% dried fruit.).
Regarding Claim 35, Salisbury (‘491)
It would have been obvious to a person having ordinary skill in the art that Salisbury’s (‘491) composition that is of the same general composition as claimed by Applicant and having the same low glycemic index (See p. 8, l. 16+.) it would also have the same low glycemic load.
Regarding Claim 36, Salisbury (‘491) teaches wherein the low glycemic index is a glycemic index equal to or lower than 70 (See p. 8, l. 16+, up to 70 or less than 55.).

Claims 3-4, 6, 8 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (WO 2004/112491) in view of Garcia-Rodenas (US 2014/0286909) and Chanvrier et al. (WO 2015/067761).
Regarding Claim 3, Salisbury (‘491) teaches the method discussed above including carbohydrates (See pp. 13-16.), however, fails to expressly disclose wherein the complementary nutritional composition comprises at least one carbohydrate-based ingredient with a low glycemic index.
Chanvrier (‘761) teaches wherein the composition comprises at least one carbohydrate-based ingredient with low glycemic index (See Abs., p. 2, l. 6+ and p. 4, l. 15+, sucrose or fructose.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims that are characterized as having a low glycemic index.).
It would have been obvious to a person having ordinary skill in the art to incorporate the alternative carbohydrate-based ingredient as taught by Chanvrier (‘761) for the carbohydrate-based ingredient in Salisbury (‘491) to provide a composition that is usable as intended.
Regarding Claim 4, Salisbury (‘491)
Chanvrier (‘761) teaches wherein the carbohydrate-based ingredient with low glycemic index is sucrose or fructose (See p. 4, l. 24+.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims that are characterized as having a low glycemic index.).
It would have been obvious to a person having ordinary skill in the art to incorporate the alternative carbohydrate-based ingredient as taught by Chanvrier (‘761) for the carbohydrate-based ingredient in Salisbury (‘491) to provide a composition that is usable as intended.
Regarding Claim 6, Salisbury (‘491) teaches the method discussed above for producing a composition having a low glycemic index (See p. 8, l. 16+.), however, fails to expressly disclose wherein the complementary nutritional composition comprises added sugars with a low glycemic index in an amount ranging from 1 to 20% w/w of the complementary nutritional composition.
 Chanvrier (‘761) teaches wherein the composition comprises an amount of added sugars with low glycemic index which ranges from 1 to 20% w/w (See p. 4, l. 24+, 0-50%.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims that are characterized as having a low glycemic index.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Salisbury’s (‘491) composition with sugars as taught by Chanvrier (‘761) to provide a composition having a low glycemic index.  The selection of sugars would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 8, Salisbury (‘491) teaches the method discussed above, however, fails to expressly disclose wherein the complementary nutritional composition comprises a milk-based ingredient in an amount ranging 1 to 25% w/w of the complementary nutritional composition.
Chanvrier (‘761) teaches wherein the composition comprises a milk-based ingredient (See Claim 8.)
Applicant does not set forth any non-obvious unexpected results for selecting one amount of milk-based ingredient over another.
It would have been obvious to a person having ordinary skill in the art at the time filing to incorporate an effective amount of milk so the composition can be used as intended.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 37, Salisbury (‘491) teaches wherein the low glycemic index is a glycemic index equal to or lower than 70 (See p. 8, l. 16+, up to 70 or less than 55.).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (WO 2004/112491) in view of Garcia-Rodenas (US 2014/0286909) and Roger et al. (WO 2012/076057).
Regarding Claim 5, Salisbury (‘491) teaches the method discussed above, however, fails to expressly disclose wherein the complementary nutritional composition has a fat content ranging from 8 to 20% w/w of the complementary nutritional composition.
Roger (‘057) teaches a nutritional food consumable by infants, similar to that taught by Salisbury (‘491), that can be combined with milk (See p. 18, l. 15+ and Claim 14.), including a fat content up to 10% (See p. 18, l. 5+.) wherein the amount of fat may vary depending on the type of product (See p. 18, l. 5+.).  It would have been obvious to select an effective amount of fat, including the amount taught by Roger (‘057), which is within the claimed range to provide a food that is suitable for a consumer.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a food that is suitable for a consumer.
Regarding Claim 7, Salisbury (‘491)
It is noted the lower limit is a minimal amount.  It would have been obvious that Salisbury’s (‘491) composition would likely fall within the very broad claimed range as only a minimal amount is required.  Furthermore, Roger (‘057) teaches dietary fibers up to 10% (See p. 16, l. 10+.) that falls within the very broad claimed range.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a food that is suitable for a consumer.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	September 8, 2021